TEEA-~~EY               GENERAL
                        OFTEXAS




Honorable Roy L. Hi&i
County Attorney
Ballinger, Texas
Dear Sir:                 Opinion No. C-1323
                          Re: Amount of pay for election judges
                               and clerks holding,consolidation
                               election,
           We received your let'ter'ofAugust 23, 1939, wherein
you request our opinion as to the amount of pay which should be
allowed election judges and clerks serving in an election or
elections held to determine whether an independent school dis-
trict and a common school district should be consolidated,
           Article 2806, Revised Civil Statutes, provides for
the consolidation of common school districts and'adjacent in-
dependent school dfstricts but,no provision is made for the.
payment of the costs of the election in that statute. Article
2774a, Section 3, Revised Civil Statutes, provides for the
election of trustees of consolidated'school districts and pro-
vides for the payment.of $2,CC per day as compensation for each
of:the persons holding such election, Article 2746 of the
Revised,Civil Statute.sprovides for the payment of $1.00 per day
to persons holding common school district trustee elections.
None ofthese statutes, however, fixes the compensation for
judges and clerks of elections held for the purpose of determin-
ing whether common school districts and independent school dis-,
tricts shall consolidate.
           It is our opinion that the election in question is a
special election. Williams v. Kammond, 278 S.W. 304; Clark v.
Willrich, 146 S.W. 94i(;Wallis v. Williams, 108 S.W. 153; Scherz
v. Pelfer, 74 S.W. (2, 327-
           ArticLe 2943, Revised Civil,Statutes, as amended In
1937, provides that "judges and clerks of general and special
elections shall be paid $3*00.a day peachand 30$ per hour each
for any time fn excess of,a day's work as herein defined; .I0 .
ten working hollrsshall be considered a day within the meaning
of this Article." Since there ig no. other statute specifically
fixing the pay of judges and clerks servfng in school consolide-,
tlon electIons, it is our op%nion that the compensation of s-A*ch
persons is governed by Article 2943, Revised Civil Statutes, as
aforesaid.
Honorable Roy L. Hill, page 2          O-1323


           In our opinion No. o-623, dated April 15, 1939, ad-
dressed t,oH.A.~Hodges, County Auditor, Georgetown, .Texas,we
held~that the expenses of such elections should be paid out of
the available maintenance fund of the respective d.istrictshold-
ing the elections,,as provided fin Article 274613, Revised Civil.
Statutes. The respective boards of trustees should, therefore,
direct the proper discharge of this obligation.
                                'Yoursvery t+y
                             ATTORNEY GENERAL OF TEXAS
                                By s/Glenn R. Lewis
                                     Glenn R. Lewis
                                     Assistant
GRL:FL:wc
APPROVED SEP 9, 1939
s/Gerald C. Mann
ATTORNEYGF;NERAL OF TEXAS
Approved Opinion Committee~Bg s/&B   Chalrman